Citation Nr: 9923773	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  95-01 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an increased rating for postoperative 
residuals of a left medial meniscectomy, with strain, 
currently rated 40 percent disabling.  

2.  Entitlement to an extension of a temporary total rating 
on account of postsurgical convalescence, beyond March 31, 
1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which increased a previously 
assigned 20 percent disability rating for left medial 
meniscectomy with strain to 30 percent, effective March 1, 
1994, following termination of a temporary total rating on 
account of postsurgical convalescence under the provisions of 
38 C.F.R. § 4.30 (1994).  

During the pendency of the appeal, a September 1996 rating 
decision increased the 30 percent disability rating for the 
left meniscectomy residuals to 40 percent, effective March 1, 
1994.  A March 1997 rating decision revised the effective 
date of the 40 percent disability rating for the left 
meniscectomy residuals to April 1, 1994, extending the 
temporary total rating on account of postsurgical 
convalescence under the provisions of 38 C.F.R. § 4.30 to 
March 31, 1994.  

Initially, the RO in a February 1982 rating decision rated 
the residuals of the left medial meniscectomy 10 percent 
disabling under Diagnostic Code 5257, recurrent subluxation 
or lateral instability.  In February 1994, in deciding the 
appeal from a November 1992 rating decision which confirmed 
the previously assigned 10 percent disability rating, the 
Board rated the left medial meniscectomy residuals as 20 
percent disabling.  In its decision, the Board found that 
there was "slight limitation of motion" and "not more than 
moderate knee impairment."  The Board cited Diagnostic Codes 
5260 and 5261, limitation of flexion and extension, 
respectively, in addition to Code 5257, recurrent subluxation 
or lateral instability.  
The September 1994 rating decision which increased the 
disability rating for left medial meniscectomy to 30 percent, 
noted limitation of motion and cited Diagnostic Codes 5257 
and 5261.  Likewise, the September 1996 rating decision which 
increased the disability rating to 40 percent, noted the 
limitation of extension and retained Diagnostic Codes 5257 
and 5261.  

A February 1994 rating decision, made to implement the 
Board's decision, assigned the 20 percent disability rating, 
effective September 2, 1992.  The veteran submitted a notice 
of disagreement with the assigned effective date, claiming 
the effective date should have been from April 1992 when he 
filed for the increase.  The claim for an increased rating 
was received on April 13, 1992.  A May 1994 rating decision 
assigned the 20 percent disability rating, effective April 
13, 1992.  The Board considers this to be a complete grant of 
the benefit sought, by that notice of disagreement.  The 
veteran requested an effective date in April 1992, the date 
of filing his claim, which was granted.  Also, in the notice 
of disagreement with the September 1994 rating decision, the 
veteran specifically mentioned that rating decision.  The 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 
Vet.App. 35, 38 (1993).  However the Board does not believe 
that this general presumption, means that a claimant cannot 
ask for a specific benefit which may be less than the 
maximum.  In this case, the veteran advanced specific reasons 
why the effective date should be in April 1992.  Accordingly, 
the Board finds that he made an informed, conscious decision 
as to the benefit he was seeking, which was granted.  The 
Board will not consider that issue further.  

In June 1998, the Board remanded this case for the RO to 
obtain treatment records, including physical therapy records, 
and to obtain an orthopedic examination of the veteran.  The 
directed actions have been completed and the case has been 
returned to the Board.  

The physician who examined the veteran in September 1998, 
stated that the veteran has traumatic arthritis as a result 
of the knee surgery and that he cannot work because of his 
knee disorder.  The physician's assessment, which is a part 
of the medical examination, raises a question of the 
appellant's unemployability under section 4.16 that the RO is 
obliged to consider and decide.  Norris v. West, No. 97-347 
(U.S. Vet. App. June 9, 1999).  This matter is referred to 
the RO for appropriate action.  

At an April 1998 hearing before the Board, a right arm 
disorder was discussed.  It was specifically stated that no 
claim was being made.  Hearing transcript (T.) at 26-7.  
Accordingly, the Board will not address that matter.  


FINDINGS OF FACT

1.  All evidence necessary to equitably adjudicate the issues 
of entitlement to an increased schedular disability rating 
for the left knee surgery residuals and entitlement to an 
extension of a temporary total rating on account of 
postsurgical convalescence beyond March 31, 1994 is of 
record.  

2.  The left knee lacks 5 degrees of full extension and can 
be flexed to 35 degrees.  

3.  The medical evidence does not show slight current left 
knee instability or tender and painful or unhealed left knee 
scars.  

4.  The veteran continued to require convalescence following 
the December 1993 left knee surgery until the end of April 
1994.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
postoperative residuals of a left medial meniscectomy, with 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5260, 5261 
(1998).  

2.  An extension of the temporary total rating on account of 
postsurgical convalescence is warranted through April 30, 
1994.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. § 4.30 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

In December 1993, the veteran underwent arthroscopic lateral 
release of the left knee.  In a January 1994 medical 
statement, a physician estimated that the temporary 
incapacity because of the surgery was expected to last until 
March 31, 1994.  During a VA examination in February 1994, it 
was recorded he had his left knee aspirated about a week 
after the surgery.  The active range of motion of the left 
knee was 35 to 60 degrees, sitting, and 30 to 60 degrees 
supine.  The diagnostic assessments were swelling and 
decreased range of motion of the left knee and decreased left 
lower extremity strength. 

In mid-March 1994, it was noted that there was persistent 
effusion and that, while the knee had improved with physical 
therapy, he could not resume work.  The active range of 
motion was from 30 to 60 degrees; the passive range of motion 
was from 10 to 70 degrees.  

In mid-April 1994, it was noted that veteran still had pain.  
There was significant quadriceps atrophy and minimal 
effusion.  The range of motion was from 5 to 95 degrees.  The 
impression was that he required rehabilitation.  Later that 
month, he was reported to have an antalgic gait.  The range 
of motion was from 10 to 45 degrees.  It was reported that 
there were no trophic changes, although the impression 
included quadriceps atrophy, and no effusion.  Patellar 
stability was decreased.  The examiner said that the veteran 
required therapy for flexibility and quadriceps strengthening 
and was to continue physical therapy.  The examiner said that 
he had explained the exercises the veteran was to work on and 
scheduled a follow-up visit in 4 weeks.  

During a May 1994 VA examination, the veteran reported that 
he had been a carpenter and that he had swelling and 
increasing restriction of motion as the day went on and pain 
in certain situations.  He said that physical therapy had 
lasted until the end of April.  On examination, the knee was 
swollen and tender and motion was decreased.  Extension was 
to 160 degrees, full extension presumably being 180 degrees, 
and flexion was 100 degrees.  The patella was immobile and 
there was no laxity.  He used a cane when walking.  An X-ray 
revealed evidence of advanced degenerative changes and 
moderate joint effusion.  

In September 1994, it was recorded that the veteran had 
discontinued physical therapy several months before.  He said 
that he was unable to fully extend the knee.  It was recorded 
that he had seen "out side" physicians who had advised him 
to have another operation.  When initially examined, he was 
described as being in mild distress because of pain in the 
left knee.  The apprehension test was positive and there was 
tenderness over the lateral edge of the patella.  It was 
noted that he could not perform a full range of motion of the 
knee because of apprehension.  He was able to flex the knee 
to 80 degrees.  There was no instability of the anterior and 
posterior cruciate ligaments.  An orthopedic examination 
about a week later, revealed effusion.  The range of motion 
was from full extension to 80 degrees of flexion.  The 
examination report appears to show that there was no joint-
line tenderness and negative drawer and McMurray's tests.  X-
rays revealed degenerative joint disease.  The diagnostic 
impression was degenerative joint disease (post-surgical 
meniscectomy) of "r[ight]" knee.  

On physical therapy examination in October 1994, the veteran 
reported that the knee was not too bad in the morning; during 
the day, it became worse, especially with activity and was 
sore and tight in the evening.  The knee was stiff and ached.  
There was a 25 degree active extension lag and a 15 degree 
passive extension lag; active flexion was 35 degrees.  There 
was decreased strength and muscle atrophy.  In a statement, 
it was reported that since beginning physical therapy, there 
had been a reduction in swelling and an increase in the range 
of motion, but he was very limited.  It was planned to treat 
him 2 or 3 times a week.  In November, a slight decrease in 
edema and tenderness was noted.  

In a November 1994 statement, a VA physical therapist 
reported that the veteran presented to outpatient physical 
therapy in October 1994 complaining of pain, swelling and 
limitation of motion which limited any activities that 
involved walking or prolonged weight bearing.  

In a November 1994 statement, a Dr. Bills reported that the 
veteran had post-surgical fibrosis.  He said that the options 
for obtaining a better range of motion of the knee were 
continued therapy, manipulation under anesthesia or lysis of 
adhesions.  The veteran submitted a copy of that statement in 
April 1996.  He said that he was unable to bowl, golf or 
engage in other sports of that kind.  

At a May 1996 VA examination, it was noted that the veteran 
had a cane-assisted gait.  He reported that he was in 
constant pain.  He said that the knee gave out and that he 
wore a complex knee brace all of the time.  He was unable to 
stand for a prolonged period or walk more than a couple of 
minutes, because of severe pain and instability in the knee.  
On examination there was a well-healed, tender 3 inch medial 
scar.  The knee was moderately swollen and patellar motion 
was decreased. flexion was limited to 30 degrees and 
extension was limited to 30 degrees.  There was global 
ligamentous laxity. 

At a April 1998 hearing before the Board, the veteran 
testified that he could not resume his usual occupation as a 
carpenter because of his knee.  He did not resume work, until 
May 1995; when he obtained a part-time job.  Hearing 
transcript (T.) at 5.  He said that he could not return to 
work until May 1995, because his leg bothered him.  When 
asked to describe his symptoms, he said that he had pain, and 
swelling and was unable to bend his knee.  He said that there 
had been less motion in the knee in April 1994 than there was 
at the time of the hearing; the knee improved for about 2 
years, then leveled off.  Id. at 6.  He said that following 
the surgery he initially had used crutches.  He said that he 
was in physical therapy for 2 or 3 months at which time it 
was stopped because his knee was not responding; it remained 
swollen and would not bend.  Id. at 7-8.  He was on one 
crutch when he started using a cane in March or April 1994. 
Id. at 8.  When he returned to work in May 1995, it was 
driving a school bus.  He had to do a sit-down job and that 
was the only sit-down job he could find.  Id. at 8.  

He reported that he had received physical therapy once a 
week; the therapy included electrolysis, heat, cold and 
exercises.  Id. at 10.  He returned to the VA in September 
because his knee was swollen and stiff.  He was referred to 
orthopedics and then to physical therapy.  He stated that the 
physical therapist in September and October had seen some 
slight improvement.  After about a month of therapy he did 
not know when his knee would be better so he decided to 
"live with it" after consulting Dr. Bills.  Id. at 11.  He 
said that he had been issued a brace by the VA when he 
returned to physical therapy in September.  When asked what 
current problems caused him to wear the brace, he said that 
if he did any walking, his knee would "give away."  He said 
that if he was walking, he would get a sharp pain and would 
have to stop for a second before going on.  He would then 
have to put more weight on the cane and right leg.  Id. at 
12.  He said that he had significant swelling for 6 or 7 
months after the surgery to the point where he could not put 
his dungarees on; he had to wear his father's pants.  Id. at 
13.  If he did any walking, at the mall or mowing his lawn, 
he had pain in both legs.  Id. at 14.  He had quit working as 
a carpenter in 1992.  Id. at 16.  He was unemployed after 
that.  Id. at 17.  He drove the school bus for about a year.  
Id. at 18.  When asked if his knee gave out, gave way, he 
said that it did.  When he was going to school, he had to be 
careful descending stairs; when he "hit," the knee would 
give and he had pain.  Id. at 29.  He said that he had never 
fallen.  He had to walk slowly and be careful about putting 
weight on the leg.  Id. at 30.  He said that he could walk 
without the brace, but for extended periods, he felt more 
confident, more stable, with the brace.  He mentioned his 
knee buckling.  Id. at 31.  He said that if he used the 
brace, his knee would not bend.  He also said that he would 
use the brace if he planned to walk more than 50 feet.  Id. 
at 32.  

During a September 1998 VA examination, it was recorded that 
the veteran had constant pain in his knee, wore a knee brace 
most of the time and used a cane to walk.  Examination of the 
left knee found chronic, boggy swelling of the joint.  On the 
medial aspect of the knee joint, there was a scar which was 
well-healed, nonadherent and nontender.  There were also 
multiple scars on the lateral aspect from arthroscopy.  The 
examiner said that there was no evidence of instability, 
locking, easy fatigability or incoordination.  Passive range 
of motion was from 5 degrees of extension to 35 degrees of 
flexion.  There was no greater limitation of motion because 
of pain.  The impression was degenerative arthritis of 
traumatic etiology with complaints of daily pain and 
objective limitation of motion without weakened movement or 
easy fatigability, although there was pain on motion.  

Analysis

Initially, the Board finds that the development directed in 
the remand has been completed.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Disability ratings are intended to compensate for the average 
impairment of earning capacity resulting from service-
connected disabilities, insofar as can practicably be 
determined.  They are primarily established by comparing 
objective examination findings with the criteria set forth in 
the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998). 

An allegation of increased disability from a service-
connected disorder generally establishes a well-grounded 
claim for an increased rating.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The VA has obtained VA medical 
records and has had the veteran examined.  The evidence of 
record is adequate to determine the schedular degree of 
disability produced by the residuals of the left knee 
surgery, without regard to whether the veteran is 
unemployable because of it, and to determine the date through 
which convalescence from the December 1993 surgery was 
needed.  Although the September 1994 VA outpatient treatment 
note appears to indicate that the veteran had seen more than 
one non-VA physician, it appears from his testimony at the 
hearing that he only saw Dr. Bills who has submitted a 
statement.  There do not appear to be any additional 
identified medical records related to the impairment of knee 
function or the date that convalescence from the December 
1993 surgery was complete.  The Board finds that the VA has 
fulfilled its duty to assist the veteran in the development 
of the facts pertinent to his claim for an increased 
evaluation for the knee disorder and for extension of a 
postsurgical convalescence rating.  38 U.S.C.A. § 5107(a).  

Increased Disability Rating for the Left Knee

Limitation of flexion of the knee is rated 0 percent 
disabling when limited to 60 degrees, 10 percent disabling 
when limited to 45 degrees, 20 percent disabling when limited 
to 30 degrees and 30 percent disabling when limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg is rated 0 percent 
disabling when the leg lacks 5 degrees of full extension, 10 
percent disabling when the leg lacks 10 degrees of full 
extension, 20 percent disabling when the leg lacks 15 degrees 
of full extension, 30 percent disabling when the leg lacks 
20 degrees of full extension, 40 percent disabling when the 
leg lacks 30 degrees of full extension and 50 percent 
disabling when the leg lacks 45 degrees of full extension.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The most recent VA examination, in September 1998, found the 
range of motion of the left knee was from 5 to 35 degrees of 
flexion.  This does not warrant a rating in excess of 40 
percent.  To warrant a higher rating for the left knee, based 
on limitation of motion, the leg would have to lack 45 
degrees of full extension.  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45, 5.59, which provide for rating functional impairment of 
the musculoskeletal system from pain and weakness, must also 
be considered.  The ratings must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The examiner said that there was no greater limitation of 
motion because of pain and no evidence of easy fatigability 
or incoordination and that there were no flare-ups.  The 
veteran has not submitted any competent evidence that there 
is additional functional impairment or limitation of motion 
because of pain.  Accordingly, a higher rating is not 
warranted because of functional impairment as a result of 
pain and weakness.  

The service-connected disability is postoperative residuals 
of a left medial meniscectomy, with strain.  Therefore, all 
postoperative residuals of the left medial meniscectomy must 
be considered in rating the disorder.  Separate ratings may 
be assigned for different disabilities resulting from the 
same injury.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
(Disabilities are to be rated separately unless they 
constitute the "same disability" or the "same manifestation" 
under 38 C.F.R. § 4.14 (1998).  The "critical element is that 
none of the symptomatology for any one condition is 
duplicative of or overlapping with the symptomatology of the 
other condition).  

A claimant may be rated separately for arthritis with 
limitation of motion and instability of the knee.  A review 
of the record shows that, while the left knee disorder is 
currently rated on limitation of motion, in the past it has 
it has alternatively been rated on instability under 
Diagnostic Code 5257.  However, to be entitled to a separate 
rating, there must be additional disability.  In a precedent 
opinion, the VA General Counsel said that when a knee 
disorder is already rated under Code 5257, the veteran must 
also have limitation of motion under Code 5260 or Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero-
percent rating under either of those Codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97.  The Board is obligated to follow precedent 
opinions by the VA General Counsel.  38 U.S.C.A. § 7104 (West 
1991).  

Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2 (1998), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling when slight, 20 
percent disabling when moderate and 30 percent 
disabling when severe.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5257.  

At the VA examination in May 1996, the veteran reported that 
he wore a knee brace almost all of the time and that his knee 
gave out.  The examiner reported that there was global 
ligamentous laxity, but did not specifically report any 
instability.  At the hearing in April 1998, the veteran said 
that if he did any walking, his knee would "give away" 
which he described as a sharp pain.  T. at 12.  He later said 
that when he was going to school he had to be careful 
descending stairs, because the knee would give way and he had 
pain.  Id. at 29.  However, he also said that he had never 
fallen.  Id. at 30.  The physician who examined him in 
September 1998 said there was no evidence of instability.  
From this, the Board concludes that the giving way described 
by the veteran represents his subjective account of pain and 
that the record does not show an objective demonstration of 
actual instability.  

To warrant a separate rating based on instability, there must 
be at least slight instability.  Although VAOPGCPREC 23-97 
discusses a separate rating for limitation of motion under 
Code 5260 or Code 5261 when a knee disorder is already rated 
on instability under Code 5257, the Board believes that the 
converse is equally applicable; that is, when a knee is rated 
for limitation of motion, a separate rating for instability 
can be assigned provided that there is at least slight 
instability and that without instability, there is no 
additional disability for which a rating may be assigned.  
Because there is no competent evidence of any instability, a 
separate rating is not warranted on that basis.

A separate rating may also be assigned for the scars, if 
warranted.  Again, there must be additional disability.  
Superficial scars are rated 10 percent disabling, when poorly 
nourished, with repeated ulceration, or which are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118 
(1998), Diagnostic Codes 7803 and 7804, respectively.  Rating 
on limitation on function of the knee 38 C.F.R. § 4.118, 
Diagnostic Code 7805 would duplicate the rating for 
limitation of motion and would be prohibited by 38 C.F.R. 
§ 4.14.  The physician who examined the veteran in September 
1998, reported that the scar on the medial aspect of the knee 
was well-healed, nonadherent and nontender.  Although the 
examiner did not comment on the arthroscopy scars on the 
lateral aspect of the knee, there is no competent evidence 
that they are not currently healed or that they are adherent 
nor is there any objective evidence that they are tender.  
Accordingly, the Board finds there is no additional 
disability from the scars and that a separate rating for the 
scars under 38 C.F.R. § 4.118 Diagnostic Codes 7804 or 7805 
is not warranted.  

Extension of a temporary Total Convalescence Rating

A total disability rating (100 percent) will be assigned when 
it is established that if treatment of a service-connected 
disability resulted in: surgery necessitating at least one 
month of convalescence, severe postoperative residuals such 
as incompletely healed surgical wounds, amputation stumps, 
therapeutic immobilization of one major joint or more, 
application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches or immobilization by cast, without 
surgery, of one major joint or more.  The rating shall be 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  38 C.F.R. § 4.30(a).  
Extensions of 1, 2 or 3 months beyond the initial 3 months 
may be made under paragraph (a).  38 C.F.R. § 4.30(b).  

The issue is the appropriate length of the convalescence 
required following the veteran's December 1993 surgery.  
Initially, it was thought that the temporary incapacity 
following the surgery would last until March 31, 1994.  
However, in mid-April 1994, there was significant quadriceps 
atrophy and minimal effusion although the knee had a good 
range of motion.  The examiner said that the veteran required 
rehabilitation and he was to continue physical therapy.  He 
apparently continued physical therapy through April 1994.  A 
VA examination in May 1994 revealed that, although the knee 
was swollen and tender, there was no laxity and he was able 
to walk, using a cane.  The state of the surgical wounds was 
not reported; however, it does not appear that the wounds 
remained unhealed.  The joint was not immobilized.  He was 
not confined to his house and was not required to use a 
wheelchair or crutches; he has testified that he went from a 
single crutch to cane in March or April 1994.  

After reviewing the April 1994 outpatient records, the May 
1994 examination report and the September and October 1994 
outpatient records and Dr. Bills' November 1994 statement, 
the Board concludes that the preponderance of the evidence 
shows that by the end of April 1994 the knee had reached a 
point where, while apparently far from having ideal function, 
it was essentially stable following the December 1993 
surgery.  The record does not indicate any significant 
improvement or deterioration beyond that point.  From this, 
the Board concludes that by the end of April 1994, the 
veteran's knee had stabilized from the surgery, to the point 
that postsurgical convalescence could be considered complete.  
This does not mean that there was not functional impairment.  
There was and remains functional impairment which is 
recognized by the assigned 40 percent disability rating.  
Although the veteran eventually resumed physical therapy, 
that was to increase the flexibility of the knee and to 
strengthen the quadriceps.  He was to perform exercises with 
a follow-up visit in 4 weeks, as of late April 1994.  
Accordingly, the Board finds that a temporary total rating on 
account of postsurgical convalescence is warranted through 
April 30, 1994 but not beyond that date.  


ORDER

An increased disability rating, higher than 40 percent, for 
the left knee is denied.  A temporary total rating on account 
of postsurgical convalescence through April 30, 1994 is 
granted, subject to the law and regulations governing payment 
of VA monetary benefits.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

